Citation Nr: 0905690	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  02-02 533	)	DATE
	)
	)

On appeal from the
Department of Veterans' Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low 
back disability due to retained shell fragments.

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the 5th metacarpophalangeal (MCP) 
joint, right hand (dominant). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from February 1975 to 
January 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision. In August 2003 and 
October 2006 the case was remanded for further development.  


FINDINGS OF FACT

1.  The Veteran's low back disability is characterized by 
severe disc disease; pronounced disc disease, severe 
limitation of motion, forward flexion limited to 30 degrees 
or less, ankylosis and vertebral fracture are not shown.

2.  The Veteran's right little finger disability is 
characterized by arthritis with painful motion; amputation of 
any part of the little finger is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent (but no higher rating) for 
the Veteran's low back disability are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes (Codes) 5292, 5293 (2002), Code 5293 (2003), Codes 
5235, 5243 (2008). 

2.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the 5th metacarpophalangeal (MCP) 
joint, right hand are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R.  §§ 4.7, 4.71a, Codes 5010, 5156, 
5227, 5230 (2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A January 2004 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
Veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the Veteran 
to submit any evidence in his possession pertaining to his 
claim.  A November 2006 letter provided notice regarding 
criteria for rating the disabilities at issue and effective 
dates of awards in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)).  

Although the VCAA notice provided did not meet all of the 
specific notice requirements pertaining to increased rating 
claims recently outlined in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Veteran was not prejudiced by this lack 
of specificity.  He has been given an ample opportunity to 
identify any evidence that might be pertinent to the ratings 
assigned for his claimed disabilities and has not identified 
any additional evidence pertinent to his claims.  Also, he 
was specifically provided with a number of VA examinations.  
In addition to these examinations producing objective medical 
findings, they gave the Veteran an opportunity to report the 
specific symptoms he was experiencing.  Further, he was at 
least nominally provided with criteria for rating lumbar 
spine disability and right hand disability by a June 2003 
notice letter.  He also received nominal notice of the 
applicable rating criteria for both disabilities in a 
February 2002 statement of the case and a June 2006 
supplemental statement of the case.  Thus, although the 
Veteran was not provided notice of all of the specific, 
applicable criteria for rating lumbar spine and finger 
disability in a notice letter (see Vasquez, 22 Vet. App. 37 
(2008)), even with this omission, a complete record was 
developed for purposes of assigning appropriate ratings for 
these disabilities.  The Board does not find that more 
specified notice to the Veteran would have resulted in any 
additional pertinent evidence being produced.  Accordingly, 
the lack of specificity did not prejudice the Veteran as it 
did not affect the essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).   

 Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.  In particular, the Board notes 
that in response to the October 2006 Remand, the RO obtained 
VA medical records from the Huntingdon and Charleston VAMCs, 
including a March 2006 Huntingdon EMG report, and also 
obtained a pertinent private Emergency Room record from 
Charleston Memorial Hospital.  Additionally, the Veteran was 
provided with VA examinations in relation to both of his 
claims.  The Veteran has not identified any additional 
evidence pertinent to this claim.  VA's assistance 
obligations are met.  The Veteran is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background

On November 1999 VA examination the pertinent diagnostic 
impression was lumbosacral strain, related to shell 
fragments.  The Veteran reported constant pain in his low 
back, which on occasion radiated to the right lower 
extremity.  He awoke with pain in the morning and had 
increased pain with bending.  He avoided lifting.  He had a 
sedentary job and seemed to be doing o.k. with it.  X-ray of 
the lumbar spine showed metallic debris at the L5-S1 level.  

Physical examination showed straightening of the normal 
lordotic curve and diffuse spasm.  There was tenderness over 
the right lower area.  Range of motion was 60 degrees forward 
flexion, 10 degrees backward extension, 20 degrees lateral 
flexion and 20 degrees rotation bilaterally.  There was no 
tenderness in the legs and muscle strength was normal 
throughout.  

A December 1999 private medical record shows that the Veteran 
was seen for low back pain.  The pain was usually caused by 
muscle strain.  It was often accompanied by pain that 
radiated from the back to the buttocks and down the leg.  
Onset of pain could be immediate or could occur some hours 
after exertion or an injury.  The symptoms would get into a 
cycle, starting with a muscle spasm that caused pain and then 
additional muscle spasm.  

January 2000 EMG testing produced a diagnostic impression of 
normal nerve conduction studies.  There was no 
electrophysiologic evidence of a peripheral neuropathy in the 
tested nerves.  The examiner could not exclude a right 
cervical or lumbosacral radiculopathy as the needle 
examination was incomplete.  

A January 2002 VA pain control clinic consultation note shows 
a pertinent diagnostic assessment of chronic right lower 
extremity pain.  It was noted that the Veteran's wound in 
service could have produced a thermal and/or mechanical 
injury to his S1 and S2 nerve roots with development of CPRS 
Type II to account for his chronic non-dermatomal right lower 
extremity pain although findings on physical examination were 
not entirely congruent with this possibility.  

The Veteran reported constant, aching, wrenching, pressing 
pain in his whole right leg and low back, which was worse 
when he walked.  He also reported 'electric shocks' into all 
of his right fingers.  Physical examination showed lumbar 
spine range of motion of 75 degrees flexion, 15 degrees 
extension, 20 degrees right and left lateral rotation and 20 
degrees of left and right later flexion.  The Veteran's gait 
was noted to be mildly antalgic favoring the right lower 
extremity.  

VA pain clinic notes from October 1999 to July 2005 show 
ongoing treatment for low back pain.  Treatment modalities 
included pain medication and injections.  

On September 2000 VA examination the diagnostic impressions 
were lumbosacral strain and traumatic arthritis of the right 
metacarpal phalangeal joint.  The Veteran reported constant 
back pain, which increased with walking and standing beyond 
15 minutes or sitting in one position beyond 15 minutes.  The 
pain radiated to the right lower extremity.  He would get 
severe pain in the winter and had been unable to work since 
January 2000.  

It was also noted that the Veteran's right hand had been 
bitten while in service and had become infected and was 
drained.  The hand felt weak and he occasionally got sharp 
pain.  The Veteran was right handed and independent in 
activities of daily living.  X-ray of the right hand showed a 
traumatic deformity at the fifth metacarpophalangeal (MCP) 
joint.  The proximal phalanx was displaced radially at the 
MCP joint.  The joint was narrowed and there were 
hypertrophic bone changes.  

Physical examination of the right little finger showed radial 
deviation of the proximal phalanx at the MCP joint.  The 
Veteran was able to oppose the thumb to all the digits and 
could bring all the fingers to the palmar crease.  The right 
grip was 4/5.  Physical examination of the back showed loss 
of the normal curve.  Range of motion was 50 degrees forward 
flexion, 20 degrees extension, 20 degrees lateral flexion and 
20 degrees rotation and was limited by pain. 

A November 2000 neurological consultation shows a diagnostic 
impression of symptoms consistent with radicular low back 
pain.  It was noted that an EMG might have been helpful but 
had not been tolerable.  The Veteran reported pain radiating 
to the right posterior leg to the foot in association with 
low back discomfort.  Numbness had been present in the 
distribution of the pin and the tendency for the leg to give 
way had increased.  Lumbosacral injections had improved the 
discomfort transiently.  The Veteran also reported some 
intermittent shock like sensations in the right ulnar arm in 
association with brief weakness of the hand.  Symptoms were 
provoked by hand use.  

In an April 2001 statement the Veteran indicated that as a 
result of his back and lower leg pain his treating physician 
had limited his activities to sitting and lying down.  The 
Veteran was also off work after his last pain procedure until 
further notice.  

An October 2001 VA outpatient neurology note shows diagnostic 
impressions of chronic radicular low back pain and stable 
right hand.  

In a February 2002 statement the Veteran indicated that he 
was having difficulty sleeping because of back and leg pain 
and could not sleep without pain medicine (i.e. 
Amytriptyline). 

A June 2002 lumbar spine X-ray shows a pertinent diagnostic 
impression of advanced degenerative changes at L5-S1.  

At a July 2002 private physical therapy assessment the 
Veteran reported that he was feeling a lot better.  Lumbar 
range of motion was 62 degrees flexion, 15 degrees extension, 
and 20 degrees right and left lateral flexion.   

On July 2002 VA examination the diagnosis was status post 
shrapnel wound with fragments to the L5-S1 area with 
radiculopathy.  The Veteran complained of pain in the back 
and pain, numbness and weakness in the right lower extremity 
with marked tenderness of the right heel.  The pain was 
present constantly and was partly relieved by local 
injections and pain medications.  The examiner noted that the 
Veteran was disabled because of the pain.  At times when the 
Veteran was walking, the right leg would give way and he was 
unable to walk any further.  The pain was radiating on the 
posterior side of the right extremity to the foot associated 
with low back discomfort.  Numbness had been present in the 
distribution of the pain.  A tendency for the leg to give way 
had recently increased and the Veteran had no erectile 
dysfunction.  

A lumbosacral CT scan showed metallic fragments in the 
posterior aspect of L5 and S1 with associated fractures and 
some fragments still present in the spinal canal.  The 
Veteran had been attending the pain clinic with local 
injections with some relief.  He had no bowel or bladder 
dysfunction and was not gainfully employed.  The Veteran did 
get some relief of the pain through pain medications but a 
constant burning and sharp pain was still present and was 
only not noticeable when he slept.

Physical examination showed a slight limp in the lower 
extremity.  Range of motion was 60 degrees forward flexion 
with pain radiating to the right lower extremity and back 
situated over the L5-S1 area bilaterally with associated 
muscle spasm; lateral flexion limited to 25 degrees with pain 
in the lower back; extension to 10 degrees and rotation to 
"115 degrees" with development of pain in the paralumbar 
muscles.  On superficial sensation the Veteran had marked 
tenderness on palpation of the right heel. 

In a June 2003 letter the Veteran's wife indicated that due 
to his pain, the Veteran was barely able to make it out of 
bed most mornings and had difficulty sleeping at night.  He 
could only bathe when the wife was home because he had 
trouble getting in and out of the tub and would lose his 
balance.  Sometimes the Veteran tried to help out around the 
house but it would take him hours to do simple chores, if he 
was able to finish them at all.  

On February 2006 VA examination the diagnosis was moderate to 
severe degenerative disc disease and mild to moderate 
degenerative joint disease of the lumbar spine with physical 
complaints and objective findings of S1 radiculopathy.  The 
Veteran reported that his back pain had gotten a lot worse 
since 1999 but then he had subsequently been helped by VA 
pain clinic treatment to the point that he had 'minor pain.'  
He had had injections in his back over a period over 2 years, 
with the last one occurring in April 2001.  He reported 
weekly flare-ups of moderate severity.  During the flare-ups 
he could not do anything until the pain improved.  
Precipitating factors included walking, particularly uphill, 
and general overexertion.  The Veteran was able to walk more 
than 1/4 mile but less than one mile.  Lifting and sleeping in 
a bad position at night also resulted in flare-ups.  The 
Veteran's pain was primarily in the right SI joint area and 
he reported that he had a little bit of pain every day.  He 
also had pain that occasionally went down the right leg from 
the knee into the foot.  

Range of motion was 90 degrees flexion, 30 degrees extension, 
35 degrees right and left lateral flexion and 40 degrees 
rotation.  There was no additional limitation of motion on 
repetitive use of the joints due to pain, fatigue, weakness 
or lack of endurance.  Waddell's testing showed excessive 
reaction to mild palpation of the lumbar area.  Lumbar spine 
imaging showed severe disc space narrowing at L5-S1 and 
degenerative changes in the facet joints at L4-5 and L5-S1.  
The examiner found that the Veteran's symptomatology had a 
severe effect on exercise, a moderate effect on chores and 
shopping, a mild effect on traveling, bathing and dressing, 
and no effect on feeding or toileting. 

March 2006 VA neurological testing done in various muscles of 
the right lower extremity and the related paraspinal areas 
produced a diagnostic impression of normal C.V. and EMG 
studies with no electrical evidence of radiculopathy.   

An April 2006 VA emergency room right hand examination shows 
a diagnosis of right hand contusion.  The Veteran reported 
that he had hit the lateral aspect of his right hand against 
a base board.  He noted that he had already had prior surgery 
on the fifth digit and the examiner observed an obvious 
deformity there.  The Veteran had also noticed some increased 
swelling in this aspect of the hand.  Physical examination 
showed some swelling to the lateral aspect of the right hand 
where the Veteran had some tenderness with palpation as well 
over the 4th and 5th metacarpals.  There was no pain in any of 
the phalanges.  The Veteran had full range of motion with 
flexion, extension, abduction and adduction.  Radial pulse 
was equal bilaterally.  X-rays of the hand were negative.  
The Veteran was given a splint and Lortab and Motrin for 
pain.

III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board finds, however, that staged ratings are 
not warranted here, as the degree of impairment due to 
Veteran's disabilities has not varied significantly during 
the appeal period.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Low Back Disability

The Veteran's service connected low back disability is 
characterized as degenerative disc disease and degenerative 
joint disease.   These disabilities can be evaluated either 
under the general criteria/formula for rating disabilities of 
the spine or specific criteria pertaining to disc disease 
(i.e. the intervertebral disc syndrome rating criteria).  The 
criteria for rating intervertebral disc syndrome were revised 
effective September 23, 2002.  Also, the general criteria for 
rating disabilities of the spine, along with specific 
criteria for rating intervertebral disc syndrome were revised 
effective September 26, 2003.  When the regulations 
concerning entitlement to a higher rating change during the 
course of an appeal, the Veteran is entitled to resolution of 
the claim under the criteria that are more advantageous.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  Id.    The new rating criteria, 
however, may only be applied to the period of time after 
their effective date.  Id.  

Given that the Veteran has already been assigned a 20 percent 
rating for his lumbar spine disability, the focus is on 
criteria that would allow for a rating in excess of 20 
percent.  Prior to September 23, 2002, the Veteran's 
lumbosacral strain and degenerative disc disease might 
potentially be rated under Code 5285 for vertebral fracture, 
Codes 5286 and 5289 for ankylosis, Code 5292 for limitation 
of the lumbar spine, Code 5293 for intervertebral disc 
syndrome or Code 5295 for lumbosacral sprain.  38 C.F.R. 
§ 4.71a (2002).  

Code 5293 provides for a 10 percent rating for mild disc 
disease, a 20 percent rating for moderate disc disease with 
recurring attacks; a 40 percent rating for severe disc 
disease, with recurring attacks and intermittent relief; and 
a 60 percent rating for pronounced disease, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293. 

Giving the Veteran the benefit of the doubt, the Board finds 
that his degenerative disc disease is best described as 
severe with recurring attacks.  The most recent February 2006 
VA examiner's diagnosis of "moderate to severe" 
degenerative disc disease.  Also, the Veteran has received a 
great deal of treatment the pain associated with his 
disability including pain medication, tens therapy and 
injections.  Additionally, the earlier examinations of record 
do show a significant degree of functional limitation and the 
Veteran and his wife have both testified as to the 
significant day to day limitations he has experienced as a 
result of the low back disability.  Accordingly, given that a 
significant level of functional limitation has reasonably 
been shown; given that recurring attacks of disc disease have 
been shown; and given that the Veteran has been diagnosed as 
having moderate to severe disc disease, the Board finds that 
a higher, 40 percent rating, is warranted for the Veteran's 
low back disability for the entire appeal period.  This 
rating encompasses any lower extremity radiculopathy the 
Veteran may have as a result of his disc disease.  A 60 
percent rating under Code 5293 is not warranted as it is not 
shown that the Veteran's disc disease is pronounced and it is 
not shown that he experiences little intermittent relief.  
Notably, although the Veteran may still have some level of 
pain on a daily basis, the record does show that he has 
received a significant level of pain relief from injections 
and pain medication. 

The Board has also considered whether the Veteran could be 
alternately rated under Code 5292.  The evidence of record 
does not show that the Veteran's lumbar spine limitation of 
motion has been more than moderate, however.  The most recent 
June 2006 VA examination actually showed normal flexion of 90 
degrees, normal extension of 30 degrees, and better than 
normal latter flexion (35 degrees) and rotation (40 degrees).  
Earlier examination findings did show more limited motion but 
flexion was still predominantly 60 degrees or better (with 
one finding of 50 degrees in September 2000); extension was 
from 10 to 20 degrees and right and left lateral flexion and 
rotation were at least to 20 degrees.  Accordingly, as three 
of the four individual range of motion findings have been at 
least half of normal and predominantly better than half of 
normal each time that range of motion testing has been 
performed, the Board finds that the Veteran's overall range 
of motion is best described as moderate.  In this regard, the 
Board notes that at the one time when the Veteran's forward 
flexion was found to be less than 2/3 of normal (i.e. 50 
degrees in September 2000), his other range of motion 
findings (i.e. 20 degrees extension, lateral flexion and 
rotation) were all found to be 2/3 of normal.  Also, in 
November 1999 and July 2002, when the Veteran's extension was 
found to be only 1/3 of normal (i.e. 10 degrees), his other 
range of motion findings were predominately found to be at 
least 2/3 of normal (i.e. 60 degrees flexion, 20 degrees 
lateral flexion and 20 degrees rotation in November 1999 and 
60 degrees flexion, 25 degrees lateral flexion in July 2002.  
The only potential exception is the 115 degrees rotation 
finding from July 2002 as it is possible that the examiner 
meant to indicate that the Veteran only had 15 degrees 
rotation.  Even if this is the case, however, the Veteran 
still would have had flexion that was 2/3 of normal, lateral 
flexion that was better than 2/3 of normal and rotation that 
was 1/2 of normal, which still is best described as moderate 
limitation of motion.  In sum, given that a severe level of 
combined range of motion has not been shown at any time 
during the rating period, a higher, 40 percent, rating under 
Code 5292 is not warranted.            
  
Additionally, the Board has considered whether a rating in 
excess of 40 percent is warranted under any of the other 
rating criteria in effect prior to September 23, 2002.  
Neither ankylosis nor current vertebral fracture are shown, 
however, so as to warrant a rating under Code 5285, 5286 or 
5289, and a higher than 40 percent rating is not available 
under Code 5295.  Accordingly, considering all applicable 
rating Codes, a rating in excess of 40 percent for the 
Veteran's low back disability  prior to September 23, 2002 is 
not warranted.   

Code 5293 for rating intervertebral disc syndrome was revised 
effective September 23, 2002 to provide that intervertebral 
disc syndrome could also be evaluated on the total duration 
of incapacitating episodes requiring bedrest by a physician 
over the past 12 months.  38 C.F.R. § 4.71a, Code 5293 
(2003).  As incapacitating episodes of disc disease requiring 
bedrest by a physician are neither shown nor alleged, a 
rating in excess of 40 percent is not warranted.  

Effective September 26, 2003, revisions in the criteria for 
rating disabilities of the spine essentially provide that the 
Veteran's low back disability can be rated under the General 
Rating Formula for Diseases and Injuries of the Spine (Code 
5242) and disc disease (Code 5243) is rated either under the 
General Rating Formula or based on Incapacitating Episodes.  
38 C.F.R. § 4.71a, Codes 5235-5243 (2008).  As was noted 
above, incapacitating episodes have not been shown, so a 
rating on this basis is not warranted. 

Under the General Rating Formula, a rating in excess of 40 
percent requires unfavorable ankylosis of the entire 
thoracolumbar spine.  As ankylosis has not been shown, a 40 
percent rating is not warranted.  Also in order for even a 40 
percent rating to be assigned, there must be forward flexion 
of the spine of less than 30 degrees, which is also not 
shown.  Consequently, there is no basis for assigning a 
higher than 20 percent rating for the Veteran's low back 
disability under the criteria which took effect September 26, 
2003.

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the Veteran has functional loss beyond that currently 
compensated.  Notably, the Board has specifically accounted 
for the Veteran's level of functional loss in assigning him a 
higher 40 percent rating.  38 C.F.R. §§4.40, 4.45, Deluca v. 
Brown 8 Vet. App. 202 (1995).

In sum, considering all applicable criteria, a 40 percent 
(but no higher) rating is warranted for the Veteran's service 
connected low back disability for the duration of the appeal 
period.   

5th MCP Joint Disability

The Veteran's service connected finger disability is limited 
to the little finger.  The disability is currently rated as 
10 percent disabling under Code 5010 for traumatic arthritis.  
Code 5010 provides for a 10 percent rating for arthritis with 
painful motion for each major joint.  38 C.F.R. § 4.71a.  
Thus, as it is shown that the Veteran does have arthritis in 
the little finger a 10 percent rating is appropriate under 
Code 5010.  A higher rating is not available, as it is not 
shown that the service connected disability affects any other 
major joint.  

Rating the finger disability under alternate applicable 
rating codes provides no benefit to the Veteran, as ankylosis 
or limitation of motion of the little finger is rated 0 
percent, and a higher rating of 20 percent is only possible 
for disability of the little finger where there is amputation 
with metacarpal resection.  38 C.F.R. § 4.71a, Codes, 5156, 
5227, 5230.  Consequently, as amputation is not present, a 
rating in excess of 10 percent under these codes is not 
warranted.

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the Veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Although the Veteran certainly experiences 
pain in his right little finger, it is not shown that the 
pain results in any significant loss of function of the right 
hand.  

Given that there is no basis for assigning a rating in excess 
of 10 percent for the Veteran's little finger disability 
under any of the applicable criteria, the preponderance of 
the evidence is against this claim and it must be denied.     






(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a 40 percent (but no higher) rating for low 
back disability due to retained shell fragments is granted.  

2. Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the 5th metacarpophalangeal (MCP) 
joint right hand is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


